Filed 10/22/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 178







State of North Dakota, 		Plaintiff and Appellee



v.



Michael Clements, 		Defendant and Appellant







No. 20130140







Appeal from the District Court of McIntosh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Terry W. Elhard, P.O. Box 99, Ashley, ND 58413-0099, for plaintiff and appellee.



Bryan D. Denham, P.O. Box 2056, Bismarck, ND 58502-2056, for defendant and appellant.

State v. Clements

No. 20130140



Per Curiam.

[¶1]	
Michael Clements appealed from a criminal judgment entered after a jury found him guilty of disorderly conduct in violation of N.D.C.C. §
 12.1-31-01.  On appeal, Clements argues the district court erred when it failed to grant his motion for dismissal based upon an alleged 
Brady
 violation.  We affirm the district court under N.D.R.App.P. 35.1(a)(4) and (7).  
See
 
Brady v. Maryland
, 373 U.S. 83, 87 (1963); 
City of Grand Forks v. Ramstad
, 2003 ND 41, ¶ 10, 658 N.W.2d 731 (holding the evidence at issue must be favorable to the accused, either because it is exculpatory, or because it is impeaching). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner